Citation Nr: 0811176	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-08 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of cold injury to the right foot.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of cold injury to the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from May 1967 to 
September 1967 and from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In November 2004, the RO granted service connection 
for bilateral foot disabilities due to cold injuries and 
assigned 10 percent evaluations for each foot, effective May 
7, 2004.  The veteran has appealed from the initial 
disability evaluation assigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

In May 2004, the veteran submitted his claim which was the 
genesis for the current appeal.  The only VA examination 
which has been conducted for compensation and pension 
purposes to evaluate the veteran's claims was conducted in 
September 2004.  In March 2008, the veteran's representative 
submitted a statement indicating that the veteran was 
contending that his service-connected foot disabilities had 
increased in symptomatology.  It was argued that the ratings 
assigned did not accurately reflect the veteran's current 
foot problems.  

While the Board is not required to direct a new examination 
simply because of the passage of time, VA's General Counsel 
has indicated that a new examination is appropriate when the 
record demonstrates or the claimant asserts that the 
disability in question has undergone an increase in severity 
since the time of the last examination.  VAOPGCPREC 11-95 
(April 7, 1995).  See also 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In 
these circumstances, the Board finds that a new VA 
examination is warranted to assess the severity of the 
veteran's frostbite residuals. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The Board has 
interpreted this ruling to apply to increased ratings claims 
also.  

Another pertinent decision which was issued during the 
pendency of this appeal is the case of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), in which the Court established 
significant new requirements with respect to the content of 
the duty-to-assist notice which must be provided to a veteran 
who is seeking a higher rating.  With respect to increased 
rating claims, the Court found that, at a minimum, a 
38 U.S.C. § 5103(a) notice requires that the Secretary notify 
the veteran that, to substantiate such a claim: (1) the 
veteran must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the veteran's employment and daily life; (2) if the 
Diagnostic Code (DC) under which the veteran is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran; (3) 
the veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  

Applying these principles to the present case, the Board 
finds that the veteran has not been provided with any 
notification letter which meet the requirements set forth in 
Dingess/Hartman v. Nicholson and Vazquez-Flores v. Peake, 
supra.  A remand is required to correct these deficiencies.

Accordingly, the case is REMANDED for the following action:

1.  VCAA notice must be provided to the 
veteran which includes notification that 
the veteran must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
veteran's employment and daily life; 
notification of the rating criteria used 
to evaluate the foot claims to include the 
rating criteria set out in Diagnostic Code 
7122; notification that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; and 
notification providing examples of the 
types of medical and lay evidence that the 
veteran may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  Additionally, 
the veteran must be provided notification 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims.  

2.  Schedule the veteran for a VA 
examination to determine the current 
severity of the service-connected 
residuals of cold injuries to the feet.  
The veteran's claims folder should be made 
available to and pertinent documents 
therein reviewed by the examiner.  The 
examination report should reflect that 
such a review was conducted.  All 
appropriate diagnostic tests should be 
conducted.  The examiner should note the 
existence and severity of any of the 
following conditions (reference Diagnostic 
Code 7122):  arthralgia or other pain, 
numbness or cold sensitivity, tissue loss, 
nail abnormalities, color changes, locally 
impaired sensation, hyperhydrosis, or X-
ray abnormalities (osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis).  A complete rationale 
must be provided as to all findings and 
any opinions.  

3.  The claims should be readjudicated.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and be afforded the appropriate 
opportunity to respond.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

